DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 03, 2021 has been entered.

This is the Communication in response to the Amendment filed on September 03, 2021, for Application No. 16/722,201, title: “Techniques To Improve Fraud Detection At Final Terminals”.

Status of the Claims
Claims 1-20 were pending. By the 09/03/2021 Response, claims 1-3, 9, and 15 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-20 remain pending and have been examined.


Priority
This application was filed on 12/20/2019 and claims no foreign or other priority.  For the purpose of examination, the 12/20/2019 is considered to be the effective filing date.

Allowable Subject Matter
Claims 1-20 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended claims 1-20 are found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the amended claim limitations “processing, via a recognition unit, a first image from a financial terminal to determine identity data to identify a user that corresponds to the first image, the first image corresponding to a first transaction being submitted via the financial terminal against a first financial account with an associated financial institution; identifying, by the recognition unit, multiple different account usage by the user based upon a comparison between the first image and a second image identifying the same user identified in the first image, the second image corresponding to a second transaction submitted against a second financial account, wherein the first account and the second account are different accounts, wherein identifying multiple different account usage further includes: accepting feature data related to multiple different account usage as an input into a statistical classifier executed by the processing circuit: producing a probability value corresponding to a likelihood of fraudulent activity; in response to a first threshold value being exceeded by the probability, identifying multiple different account usage;” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, the claims involve an abstract idea, and the amended claims include the additional elements that, having considered both individually and in combination as ordered, integrate the abstract idea into a practical application.  Therefore, the claims are a practical application and the 101 rejection is withdrawn.
Furthermore, the closest prior arts “O’Reilly” (US PUB. No. 2014/0067679-A1) and “ROOF” (US PUB. No. 2016/0125404-A1) on the record either individually or in combination did not teach every element of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach every element of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1, 9, and 15 are allowed.  Dependent claims 2-8, 10-14, and 16-20 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697